DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 21, 2022 has been entered.

Election/Restrictions
Claim 1 is allowable.  Claims 9-12 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-C, as set forth in the Office action mailed on November 24, 2020, is hereby withdrawn and claims 9-12 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims:
	Claim 1, lines 15-17 have been amended as:
	“a second additional polariser arranged on an output side of the output display polariser, there being no further polariser arranged between the output display polariser and the second additional polariser; and”

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to explicitly disclose or fairly suggest a display device comprising:
“a first additional polariser arranged on the input side of the spatial light modulator between the input display polariser and the backlight, there being no further polariser arranged between the first additional polariser and the input display polariser;
at least one first retarder arranged between the first additional polariser and the input display polariser;
a second additional polariser arranged on an output side of the output display polariser, there being no further polariser arranged between the output display polariser and the second additional polariser; and
at least one second retarder arranged between the second additional polariser and the output display polariser;
wherein at least one of the at least one first retarder and the at least one second retarder further comprises at least one passive compensation retarder,” along with the other limitations of claim 1.
Applicant’s arguments (see Remarks, filed April 21, 2022), with respect to the rejection of claim 1 under 35 U.S.C. 103 over Sakai et al. (US 8,098,350) in view of Takatani et al. (US 7,834,834) in view of the amendments, have been fully considered and are persuasive.  The rejection of the claims has been overcome and is withdrawn. 
Therefore, claim 1 is allowed.  Claims 2-30 are also allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896